Case 1:19-cv-02565-ADC Document 56-9 Filed 10/30/20 Page 1 of 3

‘

EXHIBIT 9 —
Case 1:19-cv-02565-ADC Document 56-9 Filed 10/30/20 Page 2 of 3

” LNFIRST
PP DATA |
IMPROVEMENT ACTION PLAN - Level |

Employee_Terri Cowgill . Department_Chargeback Phone Gate

Job Title Chargeback Phonegate Specialist: Supervisor_Andéa Creamer

Employee ID _188273 Date_September 18, 2006

i: Summary of improvement needed

Terri, in your position it is imperative that you provide a high level of customer service to our merchants.
Our merchants expect to receive excellent service when they call into the call center for assistance with
Chargebacks and Customer Service, During the past six months, you have failed to meet the quality
expectations of 85% or better for three months. The problem-areas are outlined below as well as what
you must do to improve. You are being placed on an Improvement Action Plan for 30 days, beginning

September 18, 2006. '

tl. Detail of issue(s)

Issue #1: 7
Summary of Problem/Business impact: Terri, your quality scores for the month of March was 84.67%, April
was 79.60%, and August was 83.00%. According to these measurements, you are not providing our ”
merchants with the level of customer service required for your position. By not providing the levei of service
required, our merchants do not get their business needs met. You should review the quality quidelines on
MyRT in order to keep abreast of the procedures expected for call handling.

Goal or Expectation: To obtain a score of 85% or bétter for each month.
Action Plan: Meat on a bi-weekly basis with your manager to discuss. your progress. .

Measurement: To meet quality standards of 85% for each month. This can be measured by the quality
scoring guidelings. .

ili. Followup/ IAP Policies
Terri, we will meet on a bi-weekly basis to discuss your progress. We will meet on Fridays at 5:00pm.
These meetings are a shared responsibility. if you are unable to make a scheduled meeting time: it is

your responsibility to reschedule.

You need to come to our meetings prepared to:

Show the results of your work

Explain what you did to accomplish the goals in order to hetp replicate success in the future
If any goal was not met, you need to explain why it was not completed

Discuss further opportunities for improvement

Ask questions and discuss any additional guidance or support required for you to
successfully complete the action items

This Improvement Action Plan will remain in effect for___30____ days. This document and your
progress will be reviewed periodically during this time period. If at any time during this period you have
failed to meet the above objectives, your employment may be terminated. If you consistently meet the -

. oO Revised 7.13.05 ve \v?
First Data/Cowgill 00039.” on

 
 

Case 1:19-cv-02565-ADC Document 56-9 Filed 10/30/20 Page 3 of 3

above objectives for the entire iength of the plan, this Improvement Action rian will be discontinued. In
addition, you must sustain improved performance in the future. Failure to meet and sustain the objectives ©
of this plan, or other performance issues occurring at any time during or after this pian, will result in further
corrective action, up to and including the immediate termination of your employment. During and after
this plan, your employment remains at will and either you or the company can terminate your
employment for any reason.

Any employee on a current Improvement Action Plan (IAP) may not be eligible for a merit increase.
Additionally, you cannot post for other positions or be promoted during the term of your plan.

Finally, Tuition Assistance is generally not available to any employee on an lAP plan at any point during
their course enrollment.

Statement of Understanding:

‘lLunderstand that my signature is acknowledgement that | have discussed this document with my.

_ manager. | have read and understand the document and realize that | have placed my position in

jeopardy. | realize thé course of action that will be taken if am unable to successfully meet these
expectations. | have been given a copy for my records,

Employee sionatue: (Ot, GC 7k ( 0. Date: Svptinnba | G Co
. /
- Manager's sonar bonded ML ALorne7 Date: FJ. 9 J Ole

Date: Othe

 

Human Resources:

 

Revised 7.13.05

First Data/Cowgill 00040

 
